 COLONY MATERIALS, INC.1054.By the foregoing conduct, by interrogating employees concerning their mem-bership in and activities on behalf of the Union,by inviting them to sign antiunionpetitions and to solicit other employees to sign such petitions, and by threateningemployees with economic disadvantage in their employment in consequence of con-tinued union activities, the Respondent has interfered with, restrained, and coercedemployees in the rights guaranteed in Section 7 of the Act and thereby has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendation omitted from publication.]Colony Materials,Inc.andInternational Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America, LocalUnion No. 492.Case No. 33-CA-635.Febrwary 10, 1961DECISION AND ORDEROn September 28, 1960, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed..The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions.We find in agreement with the Trial Examiner that the Respondentis the successor employer of the business formerly operated by Ken-neth Pike, d/b/a Ken Pike Ready-Mix Concrete Company, and assuch was obligated to bargain with the Union. The Union had beencertified as the exclusive representative of Pike's truckdrivers andlaborers less than a year before the Respondent purchased the plant,equipment, and good will of Pike's business, and continued its opera-tions.On March 31, 1960, Pike terminated all his employees andturned over his business to Respondent.The next day, the Respond-ent commenced operations.A substantial number of employees ter-minated by Pike were hired by Respondent while other employeeswere newly hired.Despite the contentions of the Respondent, we findthat no substantial changes in operation, supervision, or in the dutiesof the employees were effected.It is well settled that a Board certification must be honored for areasonable period, normally 1 year, in the absence of unusual circum-130 NLRB No. 11. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances.'Neither change in ownership,' nor turnover in the compo-sition of the certified unit,' are such unusual circumstances as to affectthe force of the certification.As the Respondent has continued itspredecessor's business from the same location, using the same equip-ment, handling the same products, and with employees, a substantial.group of whom were Pike's employees, performing the identical func-tions as Pike's employees, we find that the obligation of the prede-cessor employer to bargain with the Union devolved upon hissuccessor, and that Respondent's refusal to bargain is therefore a vio-lation of Section 8(a) (5).We also agree with the Trial Examiner that the Union did not limitits request for bargaining to the replacement of Pike's employees whohad not been hired by Respondent, but relied on its certification as thebasis for negotiating a bargaining agreement with the Respondent.ORDERUpon the entire record in this case, and pursuant to Section 10(c).of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Colony Ma-terials, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Local Union No. 492, as the exclusive representative of all its truck-drivers and laborers employed at its Santa Fe ready-mix concreteplant, excluding office clerical, plant clerical, technical, and profes-sional employees and all other employees, guards, and supervisors,as defined in the Act, with respect to grievances, labor disputes, ratesof pay, wages, hours of employment, and other conditions ofemployment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.1 RayBrooksv NLRB ,348 U S 96.2 See cases cited in footnote 7 of the Intermediate Report3 Old King Cole, Inc,119 NLRB 837, 842, enfd.sub nom. Old King Cole, Inc. v.NLRB,260 F 2d 530 (CA. 6). COLONY MATERIALS, INC.1072.Take the following affirmative action which the Board finds willeffectuate the policies of the Act;(a)Upon request, bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Local Union No. 492, as the exclusive representative of all employeesin the aforesaid appropriate unit, with respect to grievances, labordisputes, rates of pay, wages, hours of employment, and other condi-tions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its place of business in Santa Fe, New Mexico, copiesof the notice attached hereto marked "Appendix."'Copies of saidnotice, to be furnished by the Regional Director for the SixteenthRegion, shall, after having been duly signed by Respondent's repre-sentative, be posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.d In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Deciee of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL bargain collectively, upon request, with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local Union No. 492, as the exclusive representativeof all our employees in the unit described herein with respect torates of pay, hours of employment, and other conditions of em-ployment, and, if an understanding is reached, embody such un-derstanding in a signed agreement.The bargaining unit is:All truckdrivers and laborers employed by the undersignedat its Santa Fe, New Mexico, operations, excluding officeclerical, plant clerical, technical, and professional employees, 108DECISIONSOF NATIONALLABOR RELATIONS BOARDand all other employees, guards, and supervisors as definedby the Act.WE WILL NOT in any like or related manner interfere with, re-strain or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistthe above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or refrain from anyand all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.COLONY MATERIALS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on April 11, 1960, by International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, Local Union No.492, herein called the Union, the General Counsel of the National Labor RelationsBoard, herein respectively called the General Counsel i and the Board, through theRegional Director for the Sixteenth Region(Fort Worth,Texas, issued a complaint,dated June 2, 1960, against Colony Materials,Inc., he>,ein called Respondent,alleg-ing that Respondent has engaged in and is engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and Section 2(6) and (7)of the National Labor Relations Act, as amended from time to time, 61 Stat. 136,herein called the Act.Copies of the charge, the complaint, and notice of hearing thereon were dulyserved upon Respondent and copies of the complaint and notice of hearing thereonwere duly served upon the Union.Specifically, the complaint alleged that since April 1, 1960, Respondent, althoughrequested to do so, has refused to bargain collectively with the Union.Respondentduly filed an answer denying the commission of the unfair labor practices alleged.Pursuant to due notice, a hearing was heard at Albuquerque, New Mexico, onJuly 27 and 28, 1960, before the duly designated Trial ExaminerEach party wasrepresented by counsel and participated in the hearing.Full opportunity was grantedthe parties to examine and cross-examine witnesses,to introduce evidence pertinentto the issues, to argue orally at the conclusion of the taking of the evidence, and tofile briefs on or before August 25, 1960.Each party has filed a brief and said briefshave been carefully considered?1This term specifically includes counsel for the General Counsel appearing at thehearing2 On August 18, 1960, Respondent's counsel filed a motion, copies of which were dulyserved upon counsel for the other parties, seeking to correct certain inaccuracies appearingin the stenographer's report of the hearingThe motion is hereby granted and the motionpapers are hereby received in evidence and are marked "Trial Examiner's Exhibit No 1 " COLONY MATERIALS, INC.109Upon the record as a whole, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS OPERATIONSKenneth Pike, doing business as Ken Pike Ready-Mix Concrete Company, hereincalled Ken Pike, prior to April 1, 1960, was engaged in the manufacture,sale, anddistribution of ready-mix concrete and related products at Santa Fe, New Mexico,and was the only suchbusinessin the Santa Fe area.Colony Materials, Inc., was incorporated under the laws of the State of NewMexico on February 23, 1960, and since April 1, 1960, has been engaged, upon thepremises formerly used by Ken Pike, in the manufacture, sale, and distribution ofready-mix concrete'and related products.On a projected basis during the first yearof Respondent'sbusinessoperation it will purchase trucks, equipment, and othergoods and material of a value in excess of $50,000 from other firms located in theState of New Mexico, who, in turn, will receive said trucks, equipment, and othergoods and material directly from points located outside the State of New Mexico.Upon the basis of the foregoing admitted facts, the Trial Examiner finds, in linewith established Board authority, that Respondent is engaged in, and during alltimes material was engaged in, business affecting commerce within the meaning ofSection 2(6) and (7) of the Act and that its business operations meet the standardsfixed by the Board for the assertion of jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of Re-spondent.III.THE UNFAIR LABOR PRACTICESA. The pertinent factsOn August 20, 1959, following a Board-conducted election, the Union was cer-tified as the collective-bargaining representative of all Ken Pike's truckdrivers andlaborers.Following such certification, negotiations were carried on between repre-sentatives of the Union and representatives of Ken Pike.However, no agreementon a contract was reached.On February 23, 1960,3 Ken Pike entered into a contract of sale to Philip H.Naumburg. Said contract covered certain physical properties consisting of the batchplant, a silo, trucks and spare parts, and office equipment, but specifically excludingKen Pike's bank account, accounts receivable, and accounts payable.The contractfurther provided for the delivery of possession to Naumburg on or before April 1.Paragraph 10 of the contract reads as follows:Buyer does not acquire or assume any contractual obligations of Seller, ex-cept as Lessee and Licensee under those two certain leases with the Atchison,Topeka, and Santa Fe Railway and pipeline license with the said Railway here-inabove described; and Seller represents that there are no outstanding contractsfor the delivery or purchase of materials which purport to be binding uponSeller's successors or assigns; and there is specifically excluded from this Con-tract and transaction any obligation upon or undertaking by Buyer with respectto any Union Contract or other type of obligation or purported obligation toany Union or organization of employees, nor shall Buyer have any obligationto employ any of the employees presently hired by Seller or who may be em-ployed by Seller at the time possession of the business and property is deliveredto Buyer, nor does Buyer assume any other obligation which Seller may oweany of his aforesaid employees.On February 23, Respondent was incorporated and Naumburg became its presi-dent and he transferred the aforementioned contract to Respondent.Following the sale, Ken Pike continued to operate the business for over a monthduringwhich period Naumburg familiarized himself with the operation of thebatching plant, the mixer trucks, as well as acquainting himself with the em-ployees' abilities and capabilities.Sometime in February, but prior to the execution of the contract of sale, Naum-burg was introduced to Leonard L. Pickering, Esq., by Pike.Naumburg then andthere retained Pickering, a specialist in labor law, as Respondent's advisor.Picker-3Unless otherwise noted alldates hereinafter mentioned refer to 1960. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDing explained to Naumburg that Naumburg, by purchasing Ken Pike's business,would not have to accord the Board's August 20, 1959, certification any recognitionat all nor would the said certification have any binding effect upon the new ownerof Ken Pike's business.In addition to the specific written terms of the contract of sale, Kenneth Pikeagreed to remain at the plant for about a month in an advisory capacity, to intro-duce Naumburg to the customers, and to explain to Naumburg the various plantoperations and problems.Following the transfer of the business from Ken Piketo Naumburg, Ken Pike's name remained on all the equipment for at least 2 monthsand the enterprise was held out to the public as that of Ken Pike. The name on theseller's equipment was not changed until nearly a month after the charge in theinstant proceedings was filed.On March 31 and shortly prior thereto, Ken Pike had the following persons em-ployed in the respective classifications set forth opposite their names.Dan Ortiz--------------- ------------------------ Part-time extra driver.Max Vigil --------------------------------------- Truckdriver.Casamiro Archuleta------------------------------- Laborer.Dave Griego------------------------------------- Driver.Joe Tena----------------------------------------Do.Rother Yeager ------------------------------------Do.Gilbert Gallegos---------------------------------- Batch plant operator.Hilario Anaya------------------------------------ Driver.Dudley Odell ------------------------------------- Laborer.Florentino Rael----------.------------------------ Driver.Tony Leyba--------------------------------------Do.Jack Sloan--------------------------------------- Mechanic.Leonard Heidel----------------------------------- Supervisor.Ted Williams------------------------------------- Office man.On April 1,Respondent took possession of the physical assets and began opera-tions at the site where Ken Pike had conducted its business operations.Respondentbegan operations with the following employees:Leonard Heidel-------------------Batch plant operator and truckdriver.David J. Allen ------------------- Bookkeeper and truckdriver.Casamiro Archuleta --------------- Laborer.JessCordova --------------------- Truckdriver.Elmer Duffield-------------------.Do.Juan Chavez---------------------Do.Dave Griego---------------------Do.Dan Ortiz-------------------------Do.John E.Sloan--------------------Do.Carl Sverre ----------------------.Do.Max Vigil -----------------------Do.The only change in the operation of the business was with regard to the greasingand cleaning of the trucks.Under Ken Pike, Odell, a part-time employee did thatwork; under Respondent the work is now being done by the individual drivers.Although Respondent denies that Heidel is presently a supervisor, Naumburg testi-fied, and the Trial Examiner finds, "And Mr. Heidel the first week or two there, hadthe idea that he was running the plant, because he had been there so long, and onething and another.And it took us a week or two to get him down to where he wasnothing more than batch plant operator and a truck driver, which is what he washired for."Heidel, however, continued to do the same things he had done for thepredecessor employer, he gave orders to the truckdrivers, and the employees werenot informed that he was no longer a supervisor.The orly change in the dutiesnoticed by the disinterested witness, Kenneth Pike, was after the strike began April12.Again this was after the charge in the present case was filed.The mechanicfor the predecessor company continued to do the same work, until the strike beganwhen he was ur;ed to drive a truck.Thus the record clearly discloses that on April 1, Respondent began operationswith 10 men and 1 supervisor.Of these 11 men, 6 (Heidel, Archuleta, Griego,Ortiz, Sloan, and Vigil) had worked for the predecessor company the previous day.In addition, Jess Cordova had worked for Ken Pike as an extra driver on severaloccasions during the year.Only 4 of the 11 had never worked for Ken Pike.On April 1, the day Respondent took over the operation of the business. RolandB.Kool, Esq, attorney for the Union, telephoned Thomas B. Catron III, Esq.,secretary-treasurer and attorney for Respondent.Regarding this telephone conver-sation, Kool testified, and the Trial Examiner finds, COLONY MATERIALS, INC.IIII explained to him that I was the attorney for the Teamsters; that in August,1959, the employees of Kenneth Pike had held an election with-under theauspices of the Federal government and had elected the Teamsters to representthem for purposes of contract.Prior to this I asked him if he was attorney forColony Materials, Inc., and he advised me that he was. I asked him whetheror not his client would recognize the Teamsters and bargain with them con-cerning the terms of a collective bargaining agreement.He replied that hewas unaware of the certification but said that the terms of the contract weresuch that Colony Materials did not assume any of the obligations of Ken PikeReady Mix. I told Mr. Catron that I did not feel that the contract between KenPike Ready Mix and Colony Materials, Inc., could affect the certification andthat it was a right granted to the employees.The same day, April 1, Kool wrote Catron, in part, as follows:In further explanation of my position during our telephone conversation ofthis date, please find enclosed the National Labor Relations Board certificationof the Teamsters as collective bargaining representative of the employees of-Ken-Pike.I understand that Ken-Pike has sold the plant and equipment to Colony Ma-terials, Inc., and that they assumed no responsibility under any pre-existing con-tracts; however, as explained today, this certification is not a contract betweenthe employer and the employees, but, in fact is a determination by the UnitedStates Government that such employees within the plant desire representation..This fact is not changed by the transfer of interest to another complete entity.Catron made no reply to either the telephone request for recognition nor to theletterThus the request for recognition and bargaining as of April 1, is.uncontroverted.On April 6, Faro Caudill, secretary-treasurer of the Union, Roger Wallace, or-ganizer for the Western Conference of Teamsters assigned to the Union, and F. R.Childress, business agent for the Union, called upon Catron.Again Catron was.asked by the said union representatives to recognize the Union as the bargaining,representative of the employees for whom the Union had been certified on August20, 1959.Caudill, after asking Catron, "To recognize the Union as a bargainingrepresentative of the people and . . . to work out a contract covering hours, wagesand conditions," stated "there were a number of people that had been either let go,or not taken by Colony who had formerly worked for Ken Pike and we'd like toask that he (Naumburg) put those men back on the job and then sit down and workout an agreement." Catron replied that he did not know what Naumburg's positionwas "in the matter" but would contact Naumburg and would arrange a meeting.between himself, Naumburg, and the Union as soon as possible, the next day ifpossible.On April 7, the same union representatives who had conferred with Catron theprevious day, met in Catron's office with Naumburg, Pickering, and Catron.Caudilltestified that, after introductions had been had, the union representatives asked thatRespondent "recognize the Union and bargain on a contract of [sic] wages, hoursand conditions and the employees be put back to [sic] their normal positions andtry to get things worked out." Pickering and Naumburg each testified 4 that norequest for recognition or bargaining was made by any union representative at thatmeeting.The only discussion had at the meeting, referred to immediately above, was alengthy discussion regarding the hiring of the Ken Pike employees whom Respondentdid not retain when it took over Ken Pike's operations.The net result of the meet-ing was Respondent's refusal to recognize the Board's August 20, 1959, certificationand Respondent's refusal to recognize or bargain with the Union unless and untilthe Board certified the Union as the collective-bargaining representative of Respond-ent's employees.On April 12, the Union placed a picket line at Respondent's establishment.B.Concluding findingsRespondent argues in its brief "that at no time did the Teamsters ever requestColony to meet and negotiate with it for the purpose of negotiating a contract as therepresentative of Colony's employees "The record belies this argument. In thefirst place, Kool, on April 1, requested recognition of the Union as the statutory repre.-* Catron was not called as a witness. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of the employees involved and that Respondent bargain with the Union assuch representative in his telephone conversation with Catron.Kool followed upthis oral request in his April 1 letter to Catron.In the second place, Caudill and twoother union representatives demanded recognition and a meeting to negotiate abargaining contract in the aforementioned April 6 meeting with Catron.At the nearing and in its brief Respondent contended that at the April 7 meetingno request for recognition was made. It is settled law that a request for recognitionneed not follow a prescribed form so long as it is clear from the entire situation thatall essential elements of a valid demand are present.Considering the Union's re-marks at the April 6 meeting with Catron in the light of the relationship betweenthe parties prior to that date, the Trial Examiner is convinced,and finds, that Re-spondent was aware that the Union was claiming to represent a majority of Re-spondent's employees at the April 7 meeting and was requesting recognition.Thus,on April 1 and 6, the Union explicitly and unequivocally requested recognition and ittherefore follows that Respondent's contention that no demand for recognition or tobargain was ever made is without merit or substance.This finding is buttressed bythe fact that prior to the purchase of Ken Pike's business Naumburg was well awarethat the Board had certified the Union as the collective-bargaining representative of.the employees herein involved.Respondent also argues that it is not bound by the Union's certification becausethe terms of the sales contract expressly provide that Respondent"does not acquireor assume any contractural obligations of" Ken Pike"and these is specifically ex-cluded from this Contract and transaction any obligation upon or undertaking byBuyer with respect to any Union contract or other type of obligation or purportedobligation to any Union or organization of employees,nor shall Buyer have any obli-gation to employ any of the employees presently hired by Seller or who may be em-ployed by Seller at time possession of the business and property is delivered to Buyer,nor does Buyer assume any obligation which Seller may owe any of his aforesaidemployees."There is no merit or substance to that argument for it is well establishedthat private parties may not by contract void an obligation imposed by a Federallaw.5Furthermore,it is well settled that a Board certification must be honored for areasonable period of time, normally 1 year, in the absence of unusual circumstances.6A change in ownership is not such an unusual circumstance as to affect the force ofa Board certification.Where the enterprise remains substantially the same, as here,the obligation to bargain of a prior employer devolves upon his successor in title.A purchaser in such a situation is a successor employer.?Accordingly,the Trial Examiner finds that by refusing to bargain with the Unionon and after April 1, 1960, Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a) (5) of the Act. The Trial Examiner further finds that bysuch conduct,Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteedby Section 7 of the Act within the meaningof Section 8(a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in con-nection with its business operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates,and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices,the TrialExaminer shall recommend that it cease and,desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found that Respondent has refused to bargain collectively with theUnion as the exclusive representative of the employees in the appropriate unit.TheTrial Examiner shall therefore recommend that Respondent,upon request,bargaincollectively with the Union as such representative and, in the event an understandingis reached,embody such understanding in a signed agreement.8See JI.Case Company v N L R B,321 US332,National Licorice Company vNLRB,309 US 3506 Ray Brooks v N L R B,348 U S 967ligite Gas Incorporated,120 NLRB 494;Fii chase Logging Company,Inc,126 NLRB1215 ,N L R B v Albert Armato,etc,199 F 2d 800 (C A7),Royal Brand CutleryCompany,A Division of Brockelman Brothers,Inc,122 NLRB 901. LEONARD NIEDERRITERCOMPANY, INC.113Itwill also be recommended that Respondent cease and desist from any like orrelated manner infringing upon the rights of employees guaranteed in Section 7 ofthe Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local Union No. 492, is a labor organization within the meaning ofSection 2(5) of the Act.2.Colony Materials, Inc., is an employer within the meaning of Section 2(2) ofthe Act.3.All Respondent's truckdrivers and laborers employed at its Santa Fe, NewMexico, operation, excluding office clerical, plant clerical, technical, and professionalemployees, and all other employees, guards, and supervisors, as defined by the Act,constitute, and during all times material constituted, a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.The above-named labor organization at all times since August 20, 1959, has beenthe exclusive collective-bargaining representative of all the employees in the aforesaidappropriate unit for the purposes of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By refusing on and after April 1, 1960, to bargain collectively with the afore-said labor organization as the exclusive collective-bargaining representative of allemployees in the appropriate unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondent has interfered with, restrained,And coerced its employees in the exercise of the rights guaranteed by Section 7 ofthe Act;-and has thereby engaged in unfair labor practices within the meaning of Sec-tion 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Leonard Niederriter Company, Inc.andRetail Clerks Inter-national Association,Local Union 1538,AFL-CIO.Case No.6-CA-1855.February 10, 1961DECISION AND ORDEROn August 11, 1960,Trial ExaminerHenryS. Sahm issued hisIntermediate Report in the above-entitled proceeding,findingthat theRespondent had engaged in and was engaging in certain unfair laborpractices and recommendingthat it cease and desist therefrom andtake certain,affirmative action, as set forthin a copyof the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptionsto theIntermediateReport with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-noelnber panel [Menibers Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the130 NLRB No. 10.597254-61-vol. 130-9k